PROMISSORY NOTE


$450,000.00

Boston, Massachusetts July 10, 2001 As amended on October 4, 2001

        FOR VALUE RECEIVED, the undersigned, Richard T. Schumacher, having an
address at 349 Foundry St., South Easton, MA 02375 (“Maker”), promises to pay to
the order of Boston Biomedica, Inc., a Massachusetts corporation having an
address at 375 West Street, West Bridgewater, MA 02379 the sum of FOUR HUNDRED
FIFTY THOUSAND ($450,000.00) DOLLARS together with interest on the unpaid
balance at the rate of seven (7.0%) percent per annum payable as to interest
only on the first day of each month, and with the entire balance of accrued
interest, if any, and principal to be paid in full one (1) year from the date
hereof (the “Maturity Date”).

        This Note may be prepaid in whole or in part at any time without premium
or penalty.

        As of the date of this Note, the Maker has drawn $250,000.00 of the face
amount of this Note. In addition, the Maker has drawn an additional $50,000 on
August 30, 2001, $50,000 on September 27, 2001, and $100,000 on October 4, 2001
under this note. At the option of the Maker, Maker may satisfy his obligation to
make monthly payments of interest by instructing the holder to draw and pay such
monthly interest payments to the holder from the unadvanced face amount of this
Note, provided that the holder shall not have any obligation to advance or
readvance any amount (i) in excess of the face amount of this Note, or (ii) if
there exists an the event of a default under this Note or any stock pledge or
other security instrument given therefor or in connection therewith.

        At the option of the holder, the Maturity Date may be extended for one
or more additional one year term(s).

        The Maker also agrees to pay all costs and expenses incurred by the
holder hereof, including all reasonable attorneys’ fees for implementing this
loan, or for the collection of this Note and the indebtedness evidenced hereby,
or the enforcement of the holder’s rights hereunder or under any other
instrument creating any collateral security or guaranty now or hereafter given
to secure this loan.

        At the option of the holder, this Note shall become immediately due and
payable without further notice or demand, and notwithstanding any prior waiver
of any breach or default or other indulgence, upon the occurrence at any time of
any one or more of the following events (“event of default”): (i) default
continuing for ten (10) days in making any payment of principal, interest or
other charges due hereunder; (ii) default continuing uncured for thirty (30)
days under any security agreement now or hereafter executed in connection with
the indebtedness evidenced hereby (except that there shall be no grace period in
respect of a sale of any collateral or in respect of any bankruptcy
proceedings); (iii) if any party liable hereon whether as maker, endorser,
guarantor, surety or otherwise shall make an assignment for the benefit of
creditors, or if a receiver of any such party’s property shall be appointed, or
if a petition in bankruptcy or other similar proceeding under any law for relief
of debtors shall be filed by or against any such party; (iv) if a tax lien is
filed against the Maker, or against any property which is collateral for this
Note, and the same is not discharged within thirty (30) days; (v) in the event
of any sale or transfer of any real or personal property comprising collateral
for this Note; and (vi) if the Maker shall fail to pay or perform any
obligations secured by any senior security interest affecting any collateral
given to secure this Note.

        Each and every party liable hereon whether as maker, endorser,
guarantor, surety or otherwise hereby: (a) waives presentment, demand, protest,
suretyship defenses and defenses in the nature thereof; (b) waives any defenses
based upon and specifically assents to any and all extensions and postponements
of the time for payment, changes in terms and conditions and all other
indulgences and forebearances which may be granted by the holder to any party
now or hereafter liable hereunder; (c) agrees to any substitution, exchange,
release, surrender or other delivery of any collateral now or hereafter held
hereunder and to the addition or release of any other party or person primarily
or secondarily liable; and (d) agrees to be bound by all of the terms contained
in this Note and in any stock pledge agreement, security agreement, mortgage and
all other instruments now or hereafter executed, evidencing or governing all or
any portion of the collateral for this Note. Every such party to this Note and
each such instrument agrees that the obligations of all such parties shall be
joint and several.

        No delay or omission on the part of the holder in exercising any right
hereunder or any right under any instrument or agreement executed in connection
herewith which is given or may be given to secure the indebtedness evidenced
hereby shall operate as a waiver of such right, or of any other right, of such
holder, nor shall any delay, omission or waiver on any one occasion be deemed to
be a bar to, or waiver of, the same or of any other right on any future
occasion.

        During the period of any event of default, and after maturity (which
shall mean the date stated above on which the entire balance of principal and
interest is due and payable hereunder, or such earlier date on which the entire
sum may become due and payable at the option of the holder following default as
set forth above) this Note shall bear interest at the rate of eighteen percent
(18%) per annum.

        Notwithstanding any provision contained herein or contained in any stock
pledge, security agreement or other instrument or agreement now or hereafter
executed in connection with this Note, the maximum amount of interest and other
charges in the nature thereof contracted for, or payable hereunder or
thereunder, shall not exceed the maximum amount which may be lawfully contracted
for, charged and received in this loan transaction all as determined by the
final judgment of a court of competent jurisdiction, including all appeals
therefrom.

        All payments due hereunder shall be made Boston Biomedica, Inc., 375
West Street, West Bridgewater, MA 02379, ATTENTION: Treasurer, or such other
place as the holder hereof may designate from time to time in writing.


      Executed as a sealed instrument.

 WITNESS:


 ____________________________                            ______________________________
                                                         Richard T. Schumacher




* * * * * * * * * * * * * *


THIS NOTE IS SECURED BY THE PLEDGE OF 90,000 SHARES OF COMMON STOCK OF BOSTON
BIOMEDICA, INC., A MASSACHUSETTS CORPORATION.


* * * * * * * * * * * * * *